   Fill in this information to identify the case:

Debtor 1                 ANDREA NICOLE WRIGHT
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Middle District of Tennesee
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1704854
Case number __________________________



 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                                      12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                             5
                                                                                                   Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                   Date of payment change:
                                                                                                   Must be at least 21 days after date
                                                                                                   of this notice                            06/01/2019
                                                                                                                                             _____________


                                                                                                  New total payment:
                                                                                                                                              607.89
                                                                                                                                             $________________
                                                                                                  Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                      6 ____
                                                                    ____ 9 ____
                                                                            8 ____
                                                                                8

   Part 1:            Escrow Account Payment Adjustment

  1.        Will there be a change in the debtor’s escrow account payment?

               No
            
            ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
                for the change. If a statement is not attached, explain why:



                                           63.08                                                                                  103.78
                Current escrow payment: $ _________________                                                 New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

  2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
            variable-rate account?
            
            ✔   No
               Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why:



                Current interest rate: __________________%                                      New interest rate: __________________%

                Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


       3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
             ✔
                 No
                 Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                  (Court approval may be required before the payment change can take effect.)
                Reason for change:



                      Current mortgage payment: $ _________________                                New mortgage payment: $ _________________
 Official Form 410S1                                                  Notice of Mortgage Payment Change
                Case 3:17-bk-04854                     Doc         Filed  04/30/19 Entered 04/30/19 10:47:34                                Desc Mainpage 1
                                                                     document Page 1 of 7
                     ANDREA NICOLE WRIGHT                                                                      1704854
      Debtor 1       ________________________________________________________              Case number (if known) ______________________
                     First Name         Middle Name      Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Edina Hadzic
      ______________________________________________________________
      Signature
                                                                                       04/30/2019
                                                                                 Date _______________




 Print:______________________________________________________________
        HADZIC, EDINA                                                             VP Loan Documentation
                                                                                 ____________________________________________________________
        First Name                Middle Name            Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                          State     ZIP Code



                     800-274-7025                                                 NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                         ____________________________________________________________
                                                                                 Email




Official Form 410S1                                        Notice of Mortgage Payment Change                                               page 2
      Case 3:17-bk-04854                          Doc   Filed 04/30/19 Entered 04/30/19 10:47:34                          Desc Main
                                                          document Page 2 of 7
                     UNITED STATES BANKRUPTCY COURT
                                                       Middle District of Tennesee


                                                   Chapter 13 No. 1704854
                                                   Judge: Randal S Mashburn

In re:
ANDREA NICOLE WRIGHT
                                          Debtor(s).

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 01, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                            By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                    ANDREA NICOLE WRIGHT
                                    8033 MICKEY KATZ CIRCLE

                                    La Vergne TN 37086



                                   By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                    N/A




Debtor’s Attorney:                 By Court's CM/ECF system registered email address
                                    ADRIENNE TRAMMELL LOVE
                                    Trammell Love Law Firm
                                    7009 Lenox Village Drive
                                    Suite 103
                                    NASHVILLE TN 37211


                                   By Court's CM/ECF system registered email address
                                   N/A




Trustee:                           By Court's CM/ECF system registered email address
                                    HENRY EDWARD HILDEBRAND, III
                                    OFFICE OF THE CHAPTER 13 TRUSTEE
                                    PO BOX 340019

                                    NASHVILLE TN 37203-0019

                                                          _______________________________________________
                                                          /s/Edina Hadzic
                                                           VP Loan Documentation
           Case 3:17-bk-04854          Doc       Filed 04/30/19 Entered 04/30/19 10:47:34                   Desc Main
                                                       Wells FargoPage
                                                   document       Bank, N.A.
                                                                         3 of 7
                                                                           PERF
                                 Return Mail Operations                                   Escrow Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                     April 15, 2019
                                                                                          Loan number:
                                                                                          Property address:
                                                                                                8033 MICKEY KATZ CIR
                                                                                                LA VERGNE TN 37086-2796


                                                                                          Customer Service
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          ANDREA WRIGHT
                                                                                                 Correspondence                  Hours of operation
          8033 MICKEY KATZ CIRCLE                                                                PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          LA VERGNE TN 37086                                                                     Des Moines, IA 50306
                                                                                                 To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                               $299.28
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the June 1, 2019 payment, the contractual portion of the
        escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  05/01/2019 payment date   the 06/01/2019 payment
                                                                                                Option 1: No action required
 Principal and/or interest                   $504.11                  $504.11

 Escrow payment                              $63.08                   $103.78               Starting June 1, 2019 the new contractual
 Total payment amount
                                                                                            payment amount will be $607.89
                                            $567.19                 $607.89

       Option 2                  Pay the shortage amount of $299.28
                                  Previous payment through New payment beginning with
                                  05/01/2019 payment date   the 06/01/2019 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                   $504.11                  $504.11

 Escrow payment                              $63.08                    $78.84               Starting June 1, 2019 the new contractual
 Total payment amount                                                                       payment amount will be $582.95
                                            $567.19                  $582.95




                                                       See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $299.28 to the address that appears on this coupon.
  ANDREA WRIGHT
                                                                  This payment must be received no later than June 1, 2019.


              Wells Fargo Home Mortgage
              PO Box 10394
              Des Moines, IA 50306-0394




        708               5 10
         Case 3:17-bk-04854  Doc02 Filed
                                   00056719    00058295
                                         04/30/19 Entered00086647   00029928
                                                         04/30/19 10:47:34   8 Main
                                                                           Desc
                                     document Page 4 of 7
                                                                                                                                               Page 2 of 3
                                                                                                                        Loan Number:


     Part 2 - Payment calculations
You have a shortage of $299.28. For the past review period, the projected amount of your escrow items was $946.00. For the coming year, the
projected amount to be paid from your escrow is $946.00.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                         New monthly
                                      06/17 - 05/18     08/17 - 07/18        06/18 - 04/19   06/19 - 05/20
                                                                                                                       # of                escrow
                                        (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                      months               amount

Property taxes                               $757.00           $757.00            $946.00        $946.00       ÷         12        =           $78.83
Property insurance                             $0.00             $0.00              $0.00          $0.00       ÷         12        =            $0.00
Total taxes and insurance                    $757.00           $757.00            $946.00        $946.00       ÷         12        =          $78.84
Escrow shortage                                $0.00             $0.00              $0.04       $299.28        ÷         12        =           $24.94**

Total escrow                                 $757.00           $757.00            $946.04       $1,245.28      ÷         12        =         $103.78


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                    (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance December, 2019                                     -$141.60         table)

Minimum balance for the escrow account†                                 -           $157.68         (Calculated as: $78.84 X 2 months)


Escrow shortage                                                        =          -$299.28


†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.




           Case 3:17-bk-04854                 Doc        Filed 04/30/19 Entered 04/30/19 10:47:34                             Desc Main
                                                           document Page 5 of 7
                                                                                                                                                      Page 3 of 3
                                                                                                                            Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from June, 2019 to May, 2020
                                            What we
                Payments to                 expect to                                                              Projected escrow       Balance required
Date              escrow                     pay out       Description                                                 balance             in the account
May 2019                                                   Starting balance                                               $252.52                   $551.80
Jun 2019                 $78.84                   $0.00                                                                   $331.36                   $630.64
Jul 2019                 $78.84                   $0.00                                                                   $410.20                   $709.48
Aug 2019                 $78.84                   $0.00                                                                   $489.04                   $788.32
Sep 2019                 $78.84                   $0.00                                                                   $567.88                   $867.16
Oct 2019                 $78.84                   $0.00                                                                   $646.72                   $946.00
Nov 2019                 $78.84                   $0.00                                                                   $725.56                  $1,024.84
Dec 2019                 $78.84                 $707.00    RUTHERFORD COUNTY(W)                                            $97.40                   $396.68
Dec 2019                 $0.00                  $239.00    LAVERGNE CITY                                                 -$141.60                   $157.68
Jan 2020                 $78.84                   $0.00                                                                   -$62.76                   $236.52
Feb 2020                 $78.84                   $0.00                                                                    $16.08                   $315.36
Mar 2020                 $78.84                   $0.00                                                                    $94.92                   $394.20
Apr 2020                 $78.84                   $0.00                                                                   $173.76                   $473.04
May 2020                 $78.84                   $0.00                                                                   $252.60                   $551.88

Totals               $946.08                    $946.00



  Part 4 - Escrow account history
Escrow account activity from June, 2018 to May, 2019
                         Deposits to escrow                   Payments from escrow                                                  Escrow balance
   Date         Actual      Projected Difference          Actual   Projected Difference            Description           Actual        Projected Difference
Jun 2018                                                                                        Starting Balance           $315.40       $441.60       -$126.20
Jun 2018          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                               $378.48       $504.68       -$126.20

Jul 2018          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                               $441.56       $567.76       -$126.20

Aug 2018          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                              $504.64        $630.84       -$126.20

Sep 2018          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                               $567.72       $693.92       -$126.20

Oct 2018         $126.16          $63.08        $63.08      $0.00             $0.00    $0.00                              $693.88        $757.00         -$63.12

Nov 2018          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                               $756.96       $820.08         -$63.12

Dec 2018          $63.08          $63.08         $0.00     $707.00       $559.00      $148.00   RUTHERFORD COUNTY(W)       $113.04       $324.16        -$211.12

Dec 2018           $0.00           $0.00         $0.00     $239.00       $198.00       $41.00   LAVERGNE CITY             -$125.96       $126.16        -$252.12

Jan 2019          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                               -$62.88       $189.24        -$252.12

Feb 2019          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                                $0.20        $252.32        -$252.12

Mar 2019          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                                $63.28       $315.40        -$252.12

Apr 2019         $126.16          $63.08        $63.08      $0.00             $0.00    $0.00                               $189.44       $378.48       -$189.04
(estimate)

May 2019          $63.08          $63.08         $0.00      $0.00             $0.00    $0.00                               $252.52       $441.56       -$189.04
(estimate)

Totals           $883.12          $756.96      $126.16     $946.00       $757.00      $189.00




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18

             Case 3:17-bk-04854                 Doc       Filed 04/30/19 Entered 04/30/19 10:47:34                                   Desc Main
                                                            document Page 6 of 7
Case 3:17-bk-04854   Doc   Filed 04/30/19 Entered 04/30/19 10:47:34   Desc Main
                             document Page 7 of 7
